Case 4:20-cv-10966-MFL-MJH ECF No. 9 filed 05/12/20         PageID.203    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALEJANDRO
MARTINEZ-HERNANDEZ,

       Petitioner,                                  Case No. 20-cv-10966
                                                    Hon. Matthew F. Leitman
v.

REBECCA ADDUCCI, et al.,

     Respondents.
__________________________________________________________________/

     ORDER DENYING WITHOUT PREJUDICE PETITIONER’S MOTION
        FOR A TEMPORARY RESTRAINING ORDER (ECF Nos. 5, 8)

       Petitioner Alejandro Martinez-Hernandez is currently in the custody of United

States Immigration and Customs Enforcement. He is incarcerated at the Monroe

County Dormitory in Monroe, Michigan.

       On April 20, 2020, Martinez-Hernandez filed a petition for a writ of habeas

corpus in this Court. (See Pet., ECF No. 1.) He seeks release from custody due to

the ongoing COVID-19 pandemic. (See id.) Following a status conference with

counsel, Martinez-Hernandez filed a motion for a temporary restraining order

seeking release while his petition is fully adjudicated. (See Mot., ECF Nos. 5, 8.)

       The Court held a hearing on Martinez-Hernandez’s motion on May 12, 2020.

(See Notice of Hearing, ECF No. 6.) For all of the reasons stated on the record

during that hearing, the motion is DENIED WITHOUT PREJUDICE. Martinez-


                                          1
Case 4:20-cv-10966-MFL-MJH ECF No. 9 filed 05/12/20       PageID.204   Page 2 of 2




Hernandez may renew his motion if he obtains additional evidence to support his

claim for temporary relief.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: May 12, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 12, 2020, by electronic means and/or
ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
